DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive.
101 Rejection
Applicants argue claim 1 is not directed towards an abstract idea but an improvement to a computer system.  Applicants also state the Office implicitly agrees that the data set of claim 1 is a novel and non-obvious technique.  However, the examiner respectfully disagrees.
Firstly, the examiner disagrees with applicant’s assertion the claim is not directed towards an abstract idea.  Per applicant’s filed specification, the calculations performed by the claim use data collected through the identified insignificant extra-solution activity of data gathering.  Once gathered, a generically claimed computer elements calculates ratios of the 
Secondly, the Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 
Applicants lastly argue the claims improves the computing resources by implementing the identified abstract ideas via the generically claimed computer element.  However, under the broadest and reasonable interpretation, there is no change to the computers or another technology recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
The claims are not eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining from said data set said one or more parameters associated with the shape described by said linear  This judicial exception is not integrated into a practical application because the additional elements of a memory and processing apparatus are recited at a high level of generality, thereby reading as mere elements for implementing/carrying out the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measurements read as an extra solution activity of mere data gathering while the fluid and bubble generally link the abstract idea to a field of use without providing significantly more.
Further, the additional element of the parameter being a function of an accelerating field, a surface tension of the one fluid at the interface with the other fluid, and the respective fluid densities further define the mathematical concepts, however do not integrate the judicial 
Therefore, the claim as a whole does not integrate the recited judicial exception into a practical applicant.

	Claims 2 and 4-12 further defines the abstract idea related to determining without providing significantly more.  The claimed measurements, as recited, merely reads as limitation further defining the extra solution activity of data gathering without providing significantly more and the fluid and bubble limitation further define limitations that aim to tie the abstract idea to a field of use without providing significantly more.

Claim 13 recite(s) determining from said data set said one or more parameters associated with the shape described by said linear dimensional measurements. The claim recites that a computing system preforms the step of determining. As is evident from the background of this example, this determination uses mathematical operations using measured variables like “w” and “h” and comparing the results of the calculations to stored data in a table.  This limitation thus describes a “mathematical relationship,” which is specifically identified in the 2019 PEG as an exemplar in the “mathematical concepts” grouping of abstract ideas. 2019 PEG Section I, 84 Fed. Reg. at 52. In addition, because the BRI of limitation requires the performance of an arithmetic operation (h/w and 2w/d), this limitation also describes a “mathematical calculation,” which is also specifically identified in the 2019 PEG as an exemplar in the “mathematical concepts” grouping of abstract ideas. Moreover, the recited calculation and comparison to data stored in a table is also simple enough that it can be practically performed in the human mind,  This judicial exception is not integrated into a practical application because the additional elements of a memory and computing system are recited at a high level of generality, thereby reading a mere elements for implementing/carrying out the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measurements read as an extra solution activity of mere data gathering while the fluid and bubble generally link the abstract idea to a field of use without providing significantly more. The providing as an output fails to meaningfully limit the claim because it does not require any particular application of the recited determination, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.
Further, claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claim 13, the computer readable medium covers non-statutory subjection matter propagating signals per se in view of ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See in re Nuijten, 500 F.3d 1346, 1356-57 (Fed Cir. 2007).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 101 by adding the limitation "non-transitory" to the claim.

Claim 14 recite(s) determining from said data set said one or more parameters associated with the shape described by said linear dimensional measurements. The claim recites that a processor preforms the step of determining. As is evident from the background of this example,  This judicial exception is not integrated into a practical application because the additional elements of a memory and processor are recited at a high level of generality, thereby reading a mere elements for implementing/carrying out the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measurements read as an extra solution activity of mere data gathering while the fluid and bubble generally link the abstract idea to a field of use without providing significantly more.
Further, the additional element of the parameter being a function of an accelerating field, a surface tension of the one fluid at the interface with the other fluid, and the respective fluid densities further define the mathematical concepts, however do not integrate the judicial exceptions in a practical application.  The parameters and its specifics are linking the judicial exceptions to a field of use without providing more.


Claim 15 recites a claimed measurement system, generically, thereby merely reading as a limitation further defining the extra solution activity of data gathering without providing significantly more and the fluid.

Claim 16 recites limitations further defining the parameters.  The human perception of that data merely links the abstract ideas to a field of use without providing significantly more and the fluid and bubble limitation further define limitations that aim to tie the abstract idea to a field of use without providing significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ivanov et al. (2009/0133480) discloses a method for determining the dynamic or equilibrium surface/interfacial tension (ST/IFT) of a liquid using bubble formation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853